The Honorable Michael K. Davis State Representative 15232 Highway 90 West Ravenden Springs, Arkansas 72460
Dear Representative Davis:
This is in response to your request for an opinion on the following two questions:
  1. Does a county have the authority to issue an exclusive franchise to an ambulance service within the territorial boundaries of the county?
  2. If the county does have the authority to grant an exclusive franchise within its territorial limits, are there any particular standards or procedures which should be followed prior to the granting of that franchise, i.e. notice to bid, or other such procedures?
This office has issued two previous opinions responsive to these questions (Op. Att'y Gen. Nos. 95-311 and 87-474), which I am enclosing for your review. As noted in those opinions, a county's award of an exclusive franchise to provide non-emergency ambulance services would in all likelihood be in violation of federal antitrust law.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh